Exhibit 10.2

 

June 12, 2003

 

Dendreon Corporation

3005 First Avenue

Seattle, WA 98121

ATTN: Mitchell H. Gold, M.D., Chief Executive Officer

 

Dear Mitchell:

 

This letter shall serve to engage Needham & Company as follows:

 

1. Needham & Company is hereby engaged as placement agent/broker on behalf of
Dendreon Corporation ( the “Company”) in connection with the issuance under the
Company’s current shelf registration on Form S-3 of up to 2 million shares of
the Company’s Common Stock to Mazama Capital Management and Morgan Stanley
Investment Management (the “Placement”).

 

2. In connection with the Placement, the Company agrees to pay to Needham &
Company a fee of $5000.

 

3. The Company agrees to indemnify Needham & Company as set forth in Needham &
Company’s standard indemnification provisions attached hereto as Addendum A. The
indemnification provisions of Addendum A shall be deemed to include and cover
the engagement of Needham & Company as private placement agent/broker and shall
include any losses, claims, liabilities, expenses or damages arising out of or
based on any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, Prospectus or any amendment of
supplement to the Registration Statement or the Prospectus covering the shares
to be issued in connection with the Placement or the omission or alleged
omission to state in such document a material fact required to be stated in it
or necessary to make the statements in it not misleading in the light of the
circumstances in which they were made.



--------------------------------------------------------------------------------

Please confirm that the foregoing is in accordance with our understanding by
signing and returning to us the enclosed duplicate of this letter.

 

Sincerely yours,

NEEDHAM & COMPANY, INC.

By:

 

 

--------------------------------------------------------------------------------

     

 

Agreed to and accepted as of the date set forth above.

 

DENDREON CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Mitchell H. Gold

Title:

 

Chief Executive Officer



--------------------------------------------------------------------------------

Addendum A

 

This Addendum A is attached to and incorporated by reference into the foregoing
letter agreement dated July 12, 2003 (the “Agreement”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Agreement.

 

The Company agrees to indemnify and hold harmless Needham & Company and its
affiliates, the respective directors, officers, employees and agents of Needham
& Company and its affiliates, and each other person, if any, controlling Needham
& Company or any of its affiliates within the meaning of the federal securities
laws (Needham & Company and each such other person or entity are hereinafter
referred to as an “Indemnified Person”) from and against any and all losses,
claims, damages, expenses (including fees and disbursements of counsel) and
liabilities (or actions or proceedings in respect thereof) (collectively
“Losses”) caused by, relating to, based upon or arising out of Needham &
Company’s engagement under the Agreement, any transaction contemplated by such
engagement, any Indemnified Person’s role in connection therewith, rendering the
opinion of Needham & Company contemplated by such engagement, or any use thereof
or reference thereto (all of the foregoing are collectively hereafter referred
to as the “Engagement”); provided, however, such indemnification obligation
shall not apply to any such Loss to the extent it is found in a final judgment
by a court of competent jurisdiction (not subject to further appeal) to have
resulted primarily and directly from the gross negligence or willful misconduct
of the Indemnified Person seeking indemnification. The Company agrees to
reimburse each Indemnified Person for all expenses (including fees and
disbursements of counsel) as they are incurred by such Indemnified Person in
connection with investigating, preparing, defending, paying, settling or
compromising any claim, action, suit, proceeding or Loss, whether or not in
connection with an action in which any Indemnified Person is a named party. The
Company also agrees that an Indemnified Person shall not have any liability
(whether direct or indirect, in contract or otherwise) to the Company or its
affiliates, directors, officers, employees, agents or shareholders, directly or
indirectly for or in connection with the Engagement, except for any Losses that
are found in a final judgment by a court of competent jurisdiction (not subject
to further appeal) to have resulted primarily and directly from such Indemnified
Person’s gross negligence or willful misconduct. In no event, regardless of the
legal theory advanced, shall any Indemnified Person be liable for any
consequential, indirect, incidental or special damages of any nature.

 

If any action, suit, proceeding, or investigation is commenced, as to which such
Indemnified Person proposes to demand such indemnification, such Indemnified
Person shall notify the Company with reasonable promptness; provided, however
that any failure by such Indemnified Person to notify the Company shall not
relieve the Company from its obligations hereunder, except as and to the extent
the failure of such timely notice materially prejudices the Company. If the
Company so elects or at the request of an Indemnified Person, the Company will
assume the defense of such action, suit, proceeding or investigation, including
the employment of counsel reasonably satisfactory to such Indemnified Person and
the payment of all fees and expenses of such counsel. In the event, however,
that such Indemnified Person reasonably determines in its judgment that
representation by common counsel would be inappropriate due to actual or
potential differing interests or if the Company fails to assume the defense of
the action, suit, proceeding or investigation in a timely manner, then such
Indemnified Person may employ separate counsel to represent or defend it in any
such action, suit, proceeding



--------------------------------------------------------------------------------

or investigation and the Company will pay the fees and disbursements of such
counsel; provided, however, that the Company will not be required to pay the
fees and disbursements of more than one separate counsel for all Indemnified
Persons in any jurisdiction in any single action or proceeding. In any action or
proceeding the defense of which the Company assumes, an Indemnified Person will
have the right to participate in such litigation and to retain its own counsel
at such Indemnified Person’s own expense. The Company shall not be liable for
any settlement of any action or proceeding effected without its written consent,
but if settled with such consent the Company agrees to indemnify the Indemnified
Party from and against any Loss by reason of such settlement. The Company shall
not settle any claim, action, suit or proceeding related to the Engagement or
the Agreement unless the settlement also includes an unconditional release of
all Indemnified Persons from all liabilities arising out of such claim, action,
suit or proceeding.

 

If the indemnification sought by an Indemnified Person hereunder is found in a
final judgment by a court of competent jurisdiction (not subject to further
appeal) to be unenforceable, even though the express provisions hereof provide
for indemnification in such case, then the Company, shall contribute to the
Losses for which such indemnification is held unavailable in such proportion as
is appropriate to reflect the relative benefits received by the Company, on the
one hand, and Needham & Company, on the other hand, in connection with the
Engagement reflected in the Agreement, or if such allocation is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits but the relative fault of the Company on the one hand and
Needham & Company on the other hand, in connection with the statements, acts or
omissions which resulted in such Losses, as well as any other relevant equitable
considerations. The respective relative benefits received by the Company and
Needham & Company in connection with any transaction shall be deemed to be in
the same proportion as the aggregate fee paid or payable to Needham & Company in
connection with the transaction bears to the total value of the transaction. The
relative fault of the Company and Needham & Company shall be determined by
reference to, among other things, whether the statements, actions or omissions
to act were by the Company or Needham & Company and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action or omission to act. Notwithstanding the foregoing, in no event shall
the aggregate contribution of all Indemnified Persons for all Losses in
connection with any transaction exceed the amount of fees actually received by
Needham & Company pursuant to the Agreement.

 

If multiple claims are brought against an Indemnified Person in an arbitration,
with respect to at least one of which indemnification is permitted under
applicable law and provided for under the Agreement, the Company agrees that any
arbitration award shall be conclusively deemed to be based on claims as to which
indemnification is permitted and provided for, except to the extent the
arbitration award expressly states that the award, or any portion thereof, is
based solely on a claim as to which indemnification is not available.

 

The obligations of the Company referred to above shall be in addition to any
liability which the Company may otherwise have and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of any Indemnified Person and the Company.

 

Neither termination of the Agreement nor completion of the Engagement shall
affect these indemnification provisions which shall then continue in full force
and effect.